EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew G. McKinney on 03/22/2021.
The application has been amended as follows:
 
Claim 1 has been replaced with the following:
--- An agricultural stake to support plants, the agricultural stake comprising:
an elongated member comprising a thin walled tube having a top end and a bottom end, wherein the elongated member comprises fiberglass reinforced plastic having a length between 40 to 75 inches and the elongated member exhibiting no flex memory; and
an exterior coating comprising a fire-retardant additive and an aggregate, the exterior coating completely covering an exterior surface of the elongated member to protect the elongated member from burning, the exterior coating comprising a material different than the fiberglass reinforced plastic of the elongated member;
wherein the aggregate comprises sand being angular in shape and having between 60 to 80 grit size randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating on the elongated member.---

Claim 9 has been replaced with the following:
--- The agricultural stake of Claim 2, wherein the cap comprises metal or plastic.---

Claim 13 has been replaced with the following:
--- The agricultural stake of Claim 2, wherein the cap comprises aluminum and is secured to the top end of the elongated member using an adhesive.---


--- An agricultural system to support plants, the agricultural system comprising: at least one stake comprising an elongated member comprising a thin walled tube having a top end and a bottom end, wherein the elongated member comprises fiberglass reinforced plastic having a length between 40 to 75 inches and the elongated member exhibiting no flex memory; and
an exterior coating impregnated with an aggregate and completely covering an exterior surface of the elongated member, wherein the exterior coating comprises a fire retardant additive to protect the elongated member from burning, the exterior coating comprising a material different than the fiberglass reinforced plastic of the elongated member;
wherein the aggregate comprising sand and being angular in shape and having between 60 to 80 grit size randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating on the elongated member.---

Claim 18 has been replaced with the following:
--- A method of making an agricultural stake to support plants, the method comprising:
extruding an elongated member comprised of fiberglass reinforced plastic to form a thin walled tube having a top end and a bottom end and having a length between 40 to 75 inches and exhibiting no flex memory; and
applying a coating comprising a fire-retardant additive and an aggregate to an exterior surface of the elongated member, the coating completely covering the exterior surface of the elongated member to protect the elongated member from burning, the coating comprising a material different than the fiberglass reinforced plastic of the elongated member;
wherein the aggregate comprises sand being angular in shape having between 60 to 80 grit size randomly dispersed within the coating to provide a randomized textured surface pattern of the aggregate within the coating on the elongated member.---

Claim 19 has been replaced with the following:


Reasons for Allowance
2.            This application is in condition for allowance.
3.            Claims 1-11 and 13-20 are allowed.
4.            The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or render obvious an agricultural stake to support plants as claimed in detail, especially the feature of an exterior coating comprising a fire-retardant additive and an aggregate comprising angular sand randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating. Applicant’s arguments were persuasive because they showed that Malofsky in view of Foster-Bey, Jr. and Ahluwalia neither discloses nor suggests the agricultural stake exterior coating as provided by claims 1 and 15. Malofsky in view of Foster-Bey, Jr. and Ahluwalia teaches the exterior coating comprising a fire-retardant additive and an aggregate comprising sand but not randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating; thus, Malofsky in view of Foster-Bey, Jr. and Ahluwalia do not fairly teach this limitation as specifically required by the claimed device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643